Citation Nr: 1040883	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss.

5.  Entitlement to service connection for recurrent parotitis.

6.  Entitlement to an initial disability rating higher than 20 
percent for hepatitis C.

7.  Entitlement to an increased disability rating for residuals 
of left fifth toe fracture, currently rated as 10 percent 
disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to December 
1980.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg, Florida Regional 
Office (RO) of the United States Department of Veterans Affairs 
(VA).  In a March 2006 rating decision, the RO granted service 
connection for hepatitis C, and assigned a disability rating of 
20 percent.  In a June 2006 rating decision, the RO denied 
reopening of previously denied claims for service connection for 
disabilities of the low back and right knee and for sinusitis and 
hearing loss.  Also in the June 2006 rating decision, the RO 
denied a compensable disability rating for residuals of left 
fifth toe fracture.  In a December 2007 rating decision, the RO 
increased the rating for the toe disability from 0 percent to 10 
percent.  The Veteran has continued his appeal of that rating, 
and is seeking a rating higher than 10 percent.  In a May 2008 
rating decision, the RO denied service connection for recurrent 
parotitis.  

In August 2009, the Veteran had a Travel Board hearing at the RO 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

The issues of entitlement to service connection for a right knee 
disability, low back disability, sinusitis, and recurrent 
parotitis, and the claim for a higher initial rating for 
hepatitis C are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with an 
April 2002 rating decision denying service connection for a back 
disability, a right knee disability, and sinusitis.

2.  Evidence received since April 2002 is relevant and raises a 
reasonable possibility of substantiating the claims for service 
connection for a low back disability, right knee disability, and 
sinusitis.

3.  The Veteran did not file a notice of disagreement with a 
December 2001 rating decision denying service connection for 
bilateral hearing loss.

4.  Evidence received since December 2001 is relevant and raises 
a reasonable possibility of substantiating a claim for service 
connection for bilateral hearing loss.

5.  The competent and probative evidence fails to establish 
current hearing loss disability for VA purposes.

6.  Old fracture of the proximal phalanx of the left fifth toe 
produces some pain in that toe and metatarsal, but does not 
produce at least moderately severe disability in the left foot.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision is final with respect to 
claims for service connection for a back disability, a right knee 
disability, and sinusitis.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302, 20.1103.

2.  New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  New and material evidence has been submitted to reopen the 
claim for service connection for right knee disability.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

4.  New and material evidence has been submitted to reopen the 
claim for service connection for sinusitis.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2009).

5.  New and material evidence has been submitted to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

6.  The criteria for establishing service for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

7.  Residuals of left fifth toe fracture do not meet the criteria 
for a disability rating higher than 10 percent.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5172, 5284 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  The United States Court 
of Appeals for Veterans Claims (Court) has stated that the 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court has 
indicated that insufficiency in the timing or content of VCAA 
notice is harmless, however, if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, the RO provided VCAA notice in letters issued in 
March 2006, May 2006 and August 2007.  In those letters, the RO 
advised the Veteran what information and evidence was needed to 
substantiate a claim for an increased rating.  The RO informed 
the Veteran what information and evidence must be submitted by 
the Veteran, and what information and evidence would be obtained 
by VA.  The letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notices also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask the 
Secretary to obtain) relevant to establishing entitlement to a 
disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased 
rating need not be "veteran specific" and need not include 
reference to impact on daily life).   The RO also advised the 
Veteran how VA determines effective dates and the types of 
evidence which impacts that determination.  The case was last 
adjudicated in a May 2009 supplemental statement of the case.

With respect to the new an material evidence claims, as the Board 
has reopened those claims any failure with respect to providing 
VCAA notice on how to reopen a claim is moot.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  While the Veteran has received VCAA 
notice explaining the information and evidence necessary to 
establish service connection, the letters were not issued 
specifically for his hearing loss claim.  However, such 
information has been provided in rating decisions and statements 
of the case prior to the last adjudication of the claim in May 
2009.  In any event, the Veteran's correspondence indicates 
actual knowledge of what is needed to substantiate his claim.  In 
this regard, the basis for the denial of his prior claim has been 
the lack of a current disability.  On his substantive appeal 
filed in December 2007, the Veteran noted that he disagreed with 
the denial because he was "one number above the line for 
bilateral hearing loss."  He also testified as to the current 
presence of hearing loss.  Thus, any notice error with respect to 
that claim is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340, 1345 (Fed.Cir.2007) (a notice error is not prejudicial when 
the claimant has actual knowledge of the evidence needed to 
substantiate a claim).  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran 
including service treatment records, post service treatment 
records, VA examination reports, and hearing testimony.  

The Veteran was aware of the evidence needed to substantiate the 
claim, the avenues through which he might obtain such evidence, 
and the allocation of responsibilities between the Veteran and VA 
in obtaining such evidence.  The Veteran actively participated in 
the claims process by submitting written argument, lay 
statements, obtaining letters from the family physician, and 
testifying at a hearing.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process, and 
he has done so.  Any error in the sequence of events or content 
of the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) 
(holding that the "presumption of credibility" doctrine 
continues to be precedent).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Low Back Disability

In an April 2002 rating decision, the RO denied service 
connection for a back condition.  The decision noted that while 
there was a record of treatment in service for low back 
complaints, no permanent residual or chronic disability was noted 
in service or following service.  The Veteran did not file an NOD 
with the April 2002 rating decision.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

The relevant evidence that was associated with the claims file in 
April 2002 includes service treatment records and the Veteran's 
claim.  The service treatment records show that the Veteran was 
seen on multiple occasions in October 1972 and November 1972 for 
low back pain.  The earliest treatment notes, from October 2, 
reveal recurrent low back pain with no known trauma.  In 
treatment notes from October 18, 1972 notes complaints of back 
pain and a cold.  The clinician's impression, in handwriting that 
is difficult to read, appears to be back trauma.  In several 
entries it is indicated that the Veteran had back pain while 
engaging in basic combat training.  On November 2, the Veteran 
reported that his low back pain was no better, and the treating 
clinician noted that the symptoms were unimproved.  The clinician 
noted that x-rays were "OK."

On medical examination in May 1976, the examiner marked normal 
for the condition of the Veteran's spine.  In October 1977, the 
Veteran was seen for what was initially described as backache, 
but was clarified to be right shoulder pain.  In a November 1980 
medical history, the Veteran did not report any history of 
recurrent back pain.  No disorder affecting the back was noted on 
the November 1980 service separation examination.

The evidence that had been added to the claims file since April 
2002 includes medical records and opinions from VA and private 
sources, and additional statements from the Veteran.  In an 
August 2004 letter, private physician J. S., M.D., wrote that he 
had been the Veteran's family doctor since 1981.  Dr. S. stated 
that the Veteran came to his practice complaining of sinus 
problems and back pain.  Dr. S. indicated that the Veteran 
reported having had those problems while in the military.  Dr. S. 
stated that he no longer had the Veteran's treatment records, but 
that he remembered the Veteran's medical history because the 
Veteran was one of only a few American patients whom he had 
treated.  (The Veteran lived in Germany for several years after 
service).

Records of more recent VA outpatient treatment of the Veteran 
have been added to the file.  Lumbosacral spine x-rays taken in 
January 2005 showed compression of the L1 vertebra.  Disc spaces 
were well maintained.  There was some misalignment of the 
sacrococcygeal junction, reported as possibly due to trauma.  In 
August 2006, the Veteran reported having low back pain, without 
radiation or paresthesia.  He indicated that he Veteran took 
medications as needed for back and knee pain.  Lumbosacral spine 
MRI showed shallow broad protrusion of the L5-S1 disc, possibly 
irritating the left L5 nerve root.  In September 2006, it was 
noted that neurosurgeons did not find that surgery was indicated.  
In a March 2008 rheumatology consultation, the Veteran reported 
pain in his back, knees, and left foot.  He related a history of 
a back injury during service in 1975, and of mid and low back 
pain since then.

On VA examination in June 2008, the examiner reported having 
reviewed the Veteran's medical records.  The Veteran reported 
that during service his duties were in supply.  He stated that 
presently he worked part time as a school bus driver.  He 
indicated that he took medication once or twice a day for pain in 
his back and right knee.  He reported that he injured his low 
back during service in 1972, but that he could not remember how 
the injury occurred.  He stated that his current pain was in the 
middle of his lower lumbar spine, was present daily, and worsened 
with standing, walking, or lifting something heavy.  He reported 
that he had a low back brace at home.  Lumbar spine x-rays showed 
evidence of old mild compression fracture of the L1 vertebra, and 
findings at the sacrococcygeal junction consistent with old 
trauma or anatomic variation.  The examiner's impression 
following clinical examination was status post remote L1 
compression fracture.  The examiner expressed the opinion that it 
was less likely than not that the current condition was related 
to lumbar strain that was diagnosed during service.  The examiner 
repeated that opinion in a January 2009 addendum to the 
examination report.

In VA treatment in September 2008, the Veteran reported having 
right side sciatica.  Lumbosacral spine MRI performed at a 
private facility in September 2008 showed L5-S1 disc protrusion 
with moderate narrowing the left neural foramina at that level.  
A clinician indicated that the condition might irritate the L5 
and S1 nerve roots.  In VA treatment in January 2009, the Veteran 
reported pain in his entire back, worst in his mid back.  The 
clinician's assessment was lumbar spondylosis with an old mild 
compression fracture of L1.  The clinician noted a history of 
significant trauma in the military.

In a February 2009 letter, the Veteran's wife wrote that the 
Veteran suffers from back pain continuously.  The Veteran, in a 
February 2009 statement, wrote that his current back pain 
symptoms were the same as the symptoms he had during service.  In 
a March 2009 letter, the Veteran's physician Dr. S. again stated 
that he had treated the Veteran since 1981 for several 
conditions, including chronic back pain.

At the August 2009 hearing, the Veteran reported that during 
service he fell off of a vehicle, and injured his low back.  He 
indicated that he had low back pain at that time.  He asserted 
that his current low back disorder was a continuation of that 
injury.  He stated that he had a post-service fall in which he 
injured his neck, but that the later incident did not involve his 
low back.  He clarified that Dr. S. was his physician from 1981 
until about 1991, when the Veteran moved out of Germany.

In the letters from Dr. S., which have been submitted since the 
April 2002 rating decision, Dr. S. reporting having treated the 
Veteran for low back pain after service, possibly as soon after 
service as 1981.  That evidence relates to an unestablished fact 
necessary to substantiate the claim, specifically continuity of 
symptoms.  The evidence also raises a reasonable possibility of 
substantiating the claim.  As some of the evidence received after 
April 2002 is new and material to the claim, the claim is 
reopened.

After a claim is reopened, the claim is to be reconsidered on its 
merits.  The Board presently remands the reopened claim for the 
development of additional evidence, as explained in the remand 
section of this decision.

Right Knee Disability

The RO denied a claim for service connection for a right knee 
condition in the April 2002 rating decision.  The decision noted 
that while there was a record of treatment in service for a right 
knee condition, no permanent residual or chronic disability was 
noted in service or following service.  The Veteran did not file 
an NOD with that decision, and the decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  In October 2005, the Veteran requested to reopen that 
claim.  In a June 2006 rating decision, the RO denied the request 
to reopen the claim.  The Veteran appealed the June 2006 rating 
decision.  The April 2002 rating decision is the only final 
denial of the knee claim.  The Board will consider whether new 
and material evidence has been received since the April 2002 
rating decision.

The evidence that was associated with the claims file in April 
2002 includes service treatment records, VA medical records, and 
the Veteran's claim.  The service treatment records associated 
with the claims file do not include a report of any examination 
of the Veteran when he entered service in 1972.  In June 1972, a 
few days after entering active service, the Veteran was seen in 
sick call complaining of knees going out of joint.  He indicated 
that there was no history of injury.  The examining clinician 
marked that the symptoms existed prior to the Veteran's service.  
The clinician found that the knees were stable, had full ranges 
of motion, had no deformity, and had negative results on 
McMurray's test.

In May 1976, reports of medical history and examination reflected 
no complaints or disorders affecting either knee.  In October 
1980, the Veteran went to a service hospital emergency room 
complaining of right knee pain.  He stated that he had the same 
problems when he was eight years old, and that he had repeatedly 
had pain every year.  The clinician noted tenderness in the right 
parapatellar area.  There were no signs of fluid or inflammation.  
The clinician's assessment was "r[ule] o[ut] early bursitis?"  
The clinician recommended pain medication and avoidance of 
running or physical training for ten days.

The Veteran had a service separation examination in November 
1980, about three weeks after the emergency room visit.  At that 
time, the Veteran did not report any history of knee problems, 
and the examiner did not find any knee problems.

In VA outpatient treatment in May 2001, the Veteran reported 
bilateral knee pain.  He stated that as a child he had an episode 
of knee pain for two weeks, with inability to walk.  He indicated 
that he went to a hospital and was given medication.  In May 
2001, both knees appeared normal on x-rays.  In August 2001, the 
Veteran indicated that he continued to have intermittent knee 
pain.

The evidence that has been added to the claims file since April 
2002 includes private medical statements, additional VA medical 
records, and additional statements from the Veteran.  Both knees 
appeared normal on x-rays taken at a VA facility in May 2003.  In 
an August 2004 letter, private physician Dr. S. reported that he 
had treated the Veteran since 1981 for sinus problems and back 
pain.  Dr. S. indicated that he remembered the Veteran's medical 
history because the Veteran was one of the few American patients 
he had treated.

In VA outpatient treatment notes from 2005 to 2009, bilateral 
knee pain is included in lists of the Veteran's medical problems.  
In a December 2007 statement, the Veteran indicated that his 
right knee symptoms got worse with cold and rainy days.  In March 
2008, VA x-rays to the Veteran's right knee showed mild 
osteoarthritis, without joint effusion.

A June 2008 VA examination addressed several disorders, including 
right knee disability.  The examiner noted having reviewed the 
Veteran's medical file.  The Veteran reported having fallen on 
his right knee during service in 1973 or 1974.  He stated that 
since then he had developed pain in the lower aspect of the 
kneecap.  The examiner found that the right knee was not tender.  
Motion of the knee did not produce discomfort, and ranged from 0 
to 120 degrees, limited by body habitus.  There was no evidence 
of instability, and the McMurray's test was negative.  The 
examiner's impression was mild osteoarthritis of the right knee.  
In the March 2008 examination report, and in a January 2009 
addendum to that report, the examiner expressed the opinion that 
it was less likely than not that the current arthritis was caused 
by or otherwise related to the possible right knee bursitis noted 
during service.  The examiner noted this condition was most 
likely related to age and his weight.

In a May 2008 VA orthopedic consultation, the Veteran reported a 
ten to fifteen year history of right knee pain and swelling.  The 
clinician was able to reproduce the reported pain with certain 
motions of the knee.  The clinician's impression was chronic 
anterior knee pain, patellofemoral pain syndrome.

In a March 2009 letter, the Veteran's private physician Dr. S. 
reported that he had treated the Veteran beginning in 1981.  Dr. 
S. indicated that he treated the Veteran for chronic pain of the 
left foot, back, and right knee, as well as for tinnitus, hay 
fever, and food and bee sting allergies.

At the August 2009 hearing, the Veteran stated that he receives 
VA treatment for his right knee disorder, and that he uses a 
cane.  The Veteran indicated that his private physician, Dr. S., 
believes that there is a connection between his right knee 
symptoms during service and the current right knee disorder.  The 
Veteran stated that Dr. S. treated him from 1981 to 1991.

The evidence in the claims file in April 2002 did not show that 
the right knee symptoms during service continued after service, 
nor that any knee problems that existed prior to service were 
permanently worsened during service.  The evidence that has been 
added since April 2002, specifically Dr. S.'s report, suggests 
that the Veteran was seen for knee complaints at some point 
during the 11 year period following service.  Such evidence is 
presumed credible solely for the purpose of determining whether 
new and material evidence has been submitted.  In light of the 
above, the Board finds that Dr. S.'s 2009 letter marginally 
relates to the unestablished fact of continuity of right knee 
symptoms after service.  Resolving all doubt in the Veteran's 
favor, the Board finds that some of the evidence is new and 
material, and that the claim for service connection for a right 
knee disorder is reopened.  

After a claim is reopened, the claim is to be reconsidered on its 
merits.  The Board presently remands the reopened claim for the 
development of additional evidence, as explained in the remand 
section of this decision.

Sinusitis

In his February 2002 claim, the Veteran sought service connection 
for sinusitis and/or rhinitis.  The RO denied service connection 
for sinusitis in the April 2002 rating decision.  The decision 
noted that while there was a record of treatment in service for 
sinusitis, no permanent residual or chronic disability was noted 
in service or following service.  The Veteran did not submit an 
NOD with that decision, and the decision became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2009).  In October 2005, the Veteran requested to reopen the 
sinusitis claim.  In a June 2006 rating decision, the RO denied 
the request to reopen the claim.  The Veteran appealed the June 
2006 rating decision.  The April 2002 rating decision is the only 
final denial of the knee claim.  The Board will consider whether 
new and material evidence has been received since the April 2002 
rating decision.

The evidence that was in the claims file in April 2002 includes 
service treatment records, VA medical records, and the Veteran's 
claim.  Service treatment records show treatment on numerous 
occasions for colds, headaches, and symptoms involving the nose 
and sinuses.  The file did not contain information regarding the 
Veteran's medical condition during the years immediately 
following service.  VA outpatient records indicated that in 2001 
the Veteran reported the 1987 removal of a benign sinus polyp.  
He indicated that he took medication for rhinorrhea, and that he 
had wheezes during the summer.

The evidence that has been added to the claims file since April 
2002 includes private medical statements, additional VA medical 
records, and additional statements from the Veteran.  Dr. S., a 
private physician who treated the Veteran from 1981 to 1991, 
provided letters in 2004 and 2009 that discuss the Veteran's 
medical history.  In the 2004 letter, Dr. S. stated that the 
Veteran came to see him in 1981 complaining of sinus problems, 
and stating that those problems had been present while he was in 
service.

The 2004 letter from Dr. S. relates to whether nose and sinus 
symptoms noted during service continued after service.  As Dr. S. 
indicated that he treated the Veteran for sinusitis soon after 
the Veteran's service, the letter raises a reasonable possibility 
of substantiating the claim.  The recent evidence includes new 
and material evidence.  The claim is reopened.

After a claim is reopened, the claim is to be reconsidered on its 
merits.  The Board presently remands the reopened claim for the 
development of additional evidence, as explained in the remand 
section of this decision.

Hearing Loss

In June 1983, the Veteran submitted a claim for service 
connection for hearing loss.  In a June 1986 rating decision, an 
RO denied service connection for hearing loss.  The Veteran did 
not file an NOD with that decision, and the decision became 
final.  In a July 2001 claim, the Veteran requested reopening of 
a claim for service connection for hearing loss.  In a December 
2001 rating decision, the RO denied reopening of that claim.  The 
Veteran did not file an NOD with the December 2001 rating 
decision, and that decision became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

In November 2005, the Veteran requested to reopen a claim for 
service connection for hearing loss.  In a June 2006 rating 
decision, the RO denied reopening of that claim.  The Veteran 
appealed the June 2006 decision.  The most recent final 
disallowance of the hearing loss claim was the December 2001 
decision.  The Board will consider whether new and material 
evidence has been received since that decision.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 
38 C.F.R. § 3.385, "does not preclude service connection for a 
current hearing disability where hearing was within normal limits 
on audiometric testing at separation from service."  5 Vet. App. 
at 159.  The Court explained that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that time, 
he or she may nevertheless establish 
service connection for a current hearing 
disability by submitting evidence that the 
current disability is causally related to 
service.

5 Vet. App. at 160.

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease 
during the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The evidence that was in the claims file in December 2001 
includes service treatment records, VA medical records, and 
statements from the Veteran.  The reports of audiometric tests 
during service do not include speech recognition scores.  On 
audiometric testing in June 1972, the auditory thresholds in the 
tested frequencies were all 20 decibels or fewer.  In January 
through March 1973, the Veteran was seen in sick call on several 
occasions for congestion and other cold symptoms and accompanying 
pain, ringing, and diminished hearing in his ears.  Clinicians 
noted irritation of the left ear canal.  The Veteran was placed 
on a profile to avoid exposure to weapons fire or other loud 
noise.  On audiological evaluation in March 1973, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
45
45
60
LEFT
85

60

65

The Veteran reported a history of exposure to loud noise from 
grenade explosions.  A clinician found that the Veteran had 
chronic hearing loss.  In a June 1973 ear, nose and throat (ENT) 
consultation, the clinician noted that the Veteran's pain was 
emanating from his left temporomandibular joint.  On audiological 
evaluation the thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55

55
LEFT
50
60
70

70

On audiological evaluation in September 1974, pure tone 
thresholds, in decibels, 


were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
25
5
5
10
5

On audiological evaluation in August 1975, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
22
22
19
20
20
LEFT
22
27
24
38
32


On audiological evaluation in May 1976, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

On audiological evaluation in January 1979, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
35
35
LEFT
40
50
50
55
60

In a November 1980 medical history, the Veteran reported having 
hearing problems since 1973.  On audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
10
10
18
18

After service, in a VA ENT consultation in September 1984, the 
Veteran reported hearing loss since service, and tinnitus in his 
left ear.  The clinician found that the tympanic membranes were 
clear, intact, and mobile.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
10
20
20
LEFT
30
20
25
25
25

In August 1985, a VA clinician indicated that the Veteran's ears 
and tympanic membranes appeared normal.  On VA audiological 
evaluation in May 1986, pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
15
15
15
LEFT
25
25
20
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
There was no sign of retro cochlear disease on special testing.  
The examining physician found that there was no evidence of 
disease.

On VA audiological evaluation in June 1986, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20


LEFT
25
25
20



In a statement submitted in 2001, the Veteran reported that 
during service he was exposed to noise from weapons fire.  He 
stated that he developed hearing impairment, and that his 
military occupational specialty (MOS) was changed as a result.

The evidence that has been added to the claims file since 
December 2001 includes more recent medical records and additional 
statements from the Veteran.  In an August 2004 letter, private 
physician Dr. S. reported having treated the Veteran beginning in 
1981.  In VA outpatient treatment in August 2005, the Veteran 
reported left sided facial and ear pain.  In a December 2006 VA 
audiology consultation, the Veteran stated that his hearing came 
and went.  He reported soreness of his ears and his entire neck 
area.  The audiologist found that the left ear had mild 
sensorineural hearing loss, and that the right ear had mild to 
moderate mixed hearing loss at the relevant frequencies.

The Veteran had a VA audiology examination in June 2008.  He 
reported having bilateral hearing loss that began during service.  
He stated that during service he was exposed to weapons noise.  
He indicated that he was found to have hearing loss, and that his 
duties were changed as a result.  He denied having post-service 
exposure to excessive noise.  He stated that he worked as a 
school bus driver.  He reported that bilateral ear pain, worse in 
the left ear, had also begun during service.  He noted that 
physicians had indicated possible parotitis.  He also reported 
having constant bilateral tinnitus.  On audiological testing, 
pure tone thresholds, in 


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
50
LEFT
45
45
45
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  The 
examiner indicated that discrepancies between different types of 
test results raised a question about the accuracy of the test 
responses.  The examiner concluded that poor inter-test 
consistency made the examination results invalid for VA rating 
purposes.

In a March 2009 letter, the Veteran's private physician Dr. S. 
recalled that his treatment of the Veteran in the 1980s included 
treatment for a hearing problem and tinnitus.

The Veteran had another VA audiology consultation in April 2009.  
On the audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
15
LEFT
15
10
10
20
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  The 
examiner stated that the Veteran had normal hearing bilaterally.

In the August 2009 Travel Board hearing, the Veteran reported 
that he had difficulty understanding speech in crowded places.  
He stated hearing was more difficult in such situations than it 
was under testing conditions.  He reported that his ears were 
damaged in service, when a cannon was fired at the wrong time, 
too close to him and others.  He indicated that he was 
reclassified to different service duties because of his hearing 
impairment.

Audiological testing during the Veteran's service on some 
occasions showed hearing impairment that constitutes a disability 
for VA purposes.  On other occasions, the testing did not show 
disabling hearing impairment.  The other evidence in the file in 
December 2001 included post-service test reports that did not 
show disabling hearing impairment.

To substantiate the claim, it is necessary to show that the 
Veteran currently has disabling hearing impairment, and that such 
current impairment is related to service.  Evidence added since 
December 2001 relates to those issues.  In particular, reports 
from VA audiology consultations in December 2006 and April 2009 
provide conflicting evidence as to whether the Veteran currently 
has disabling hearing impairment.  The December 2006 report did 
not provide the auditory thresholds in decibels.  However, as 
evidence is presumed credible for purposes of reopening a claim, 
that finding of hearing loss from a competent source is 
sufficient to raise a reasonable possibility of substantiating 
the claim.  That evidence is therefore both new and material.  
The Board grants reopening of the claim.

Turning to the merits of the case, the Board finds that service 
connection for hearing loss is not warranted.  The Board notes 
that the January 2009 supplemental statement of the case 
considered the claim on the merits.  Thus, there is no prejudice 
in the Board's consideration of the claim on the merits as well.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

In this case, the December 2006 audiological report did not 
provide the auditory thresholds in decibels.   The June 2008 VA 
audiology examination revealed that there was poor inter-test 
consistency and that the results were not valid for VA rating 
purposes.  On reexamination in April 2009, the Veteran's hearing 
was within normal limits.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

During the course of the claim, the only competent evidence 
showing his current hearing ability reflects hearing within 
normal limits.  As the competent evidence of fails to show a 
current hearing loss disability pursuant to 38 C.F.R. § 3.385 
during the course of the claim, service connection is not 
warranted for bilateral hearing loss. 

Left Fifth Toe Fracture Residuals

The Veteran is seeking a rating higher than 10 percent for 
service-connected residuals of fracture of the left fifth toe.  
The injury during service occurred in September 1978 when the 
Veteran stubbed the toe.  Left foot x-rays revealed a transverse, 
non-displaced fracture of the proximal phalanx of the fifth toe.  
History provided by the Veteran indicates that after service he 
sustained additional injuries to his left foot.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of examination 
in light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning a higher 
of the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The RO granted service connection for the left fifth toe 
disability effective in February 2002, and assigned a disability 
rating of 0 percent.  In October 2005, the Veteran requested an 
increased rating.  In a June 2006 rating decision, the RO denied 
an increased rating.  The Veteran appealed that decision.  In a 
December 2007 rating decision, the RO increased the rating to 10 
percent, effective in October 2005.  The Veteran continued his 
appeal, seeking a rating higher than 10 percent.  

The RO has evaluated the disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, for other foot injuries, which provides for 
ratings of 30 percent if the injury is severe, 20 percent if 
moderately severe, and 10 percent if moderate.  The ratings 
regulations also provide that the combined rating for 
disabilities of an extremity shall not exceed the rating for the 
amputation of that extremity at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  Amputation of one 
or two toes other than the great toe is rated at 20 percent with 
removal of the metatarsals head, and at 0 percent without 
metatarsal involvement.  38 C.F.R. § 4.71a, Diagnostic Code 5172.

VA outpatient treatment records reflect that in July 2005 the 
Veteran reported that two weeks earlier he had trauma to his left 
foot.  He stated that he still had pain on weightbearing, and 
that he had a painful spot on the bottom of his left foot.  In an 
August 2005 podiatry consultation, the Veteran reported an old 
crush injury of the left foot.  He indicated that presently he 
had pain across the foot, numbness and tingling in the foot that 
worsened later in the day and night.  He related having maximum 
tenderness at the left fourth digit.  The podiatrist noted a 
prominent metatarsophalangeal joint region with fat pad distal 
displacement secondary to less digital contractures.  The 
metatarsal heads were palpable, with little fat pad.  The 
podiatrist's impression was bilateral metatarsalgia, left worse 
than right.

In June 2006, the Veteran had a VA examination with respect to 
his left foot claim.  The reported sustaining a fracture of the 
left fifth toe during service in the 1970s.  He stated that, 
after service, in 1983 or 1984, he sustained another left foot 
injury.  He indicated that the foot was crushed when he fell off 
of a balcony.  He stated that following the 1980s injury he 
underwent surgery that included bone grafting.  He reported that 
presently he had swelling in the whole foot, and had a hardened 
and very tender knot on the plantar surface of the fifth toe.  He 
indicated that he used a cane when his foot was swollen.  He 
stated that weightbearing caused pain over the knot on the fifth 
toe.  The Veteran reported that he had part time jobs driving a 
school bus and running a concession stand.  He stated that at 
work he was limited in his ability to stand for long periods, and 
that he tried to sit down for as many hours as possible.

The examiner noted a small, possibly bony, prominence on the 
plantar surface over the head of the left fifth metatarsal.  The 
examiner stated that the prominence was likely due to little fat 
pad over the metatarsals.  The left fifth metatarsal was tender 
to palpation.  There was a nontender corn on the dorsal surface 
of the left fifth toe.  All toes had normal ranges of motion.  
When the Veteran walked, the examiner noted that there was very 
little motion of the left forefoot, and that there was very slow 
and careful foot placement.  The left foot had over pronation and 
slight loss of arch compared to the right foot.  There was no 
deviation of the left little toe.  There was no swelling of the 
left foot at the time of the examination.  Left foot x-rays 
showed evidence of an old injury at the calcaneus, but did not 
show any abnormality of the fifth toe.  The examiner stated that 
the swelling of the Veteran's left foot was unrelated to the 
fifth toe fracture, and was more related to the post-service 
crush injury.  The examiner provided a diagnosis of left fifth 
metatarsalgia, status post well healed left fifth toe fracture 
without significant residual.

In a February 2009 letter, the Veteran's wife described his 
disabilities.  She stated that he had bony growths on the bottom 
of his left foot.  In the 2009 Travel Board hearing, the Veteran 
indicated that he used a cane with walking because of problems 
with his back, left fifth toe, and right knee.  He reported that 
he had developed another knot next to his left fifth toe, and 
that the knot was always sore.  He stated that the knot was 
painful when he walked.  He indicated that he could no longer 
walk long distances.

The medical evidence indicates that pain and other impairment in 
the Veteran's left foot is due minimally to his service-connected 
toe fracture residuals and primarily to the post-service crush 
injury.  The clinician who examined the Veteran in 2006 
attributed fairly little of the current foot symptoms to the toe 
fracture.  The toe fracture residuals alone do not produce more 
than moderate disability of the left foot.  See 38 C.F.R. § 4.14 
(prohibiting the use of manifestations not resulting from 
service-connected disability in the evaluation of a service 
connected disability). 

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's and his wife's 
allegations regarding the severity of his left 5th toe fracture 
residuals.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating the 
Veteran's fracture of the left 5th toe. 

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extra-schedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology.  Indeed, he is 
in receipt of a rating in excess of what would be assigned for 
amputation of his toe without metatarsal removal.  Thus, the 
assigned schedular evaluation is, therefore, adequate.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted. 


ORDER

New and material evidence having been submitted, the claim for 
service connection for disability of the back is reopened.

New and material evidence having been submitted, the claim for 
service connection for right knee disability is reopened.

New and material evidence having been submitted, the claim for 
service connection for sinusitis is reopened.

New and material evidence having been submitted, the claim for 
service connection for bilateral hearing loss is reopened.

Entitlement to a disability rating higher than 10 percent for 
residuals of left fifth toe fracture is denied.


REMAND

In this decision above, the Board reopened previously denied 
claims for service connection for a right knee disability, low 
back disability, and sinusitis.   The Board notes that while 
there are several VCAA notice letters in the claims file, none of 
these letters advise the Veteran of what is necessary to 
substantiate a claim for service connection.  The submissions by 
the Veteran do not reflect actual knowledge of the need for a 
nexus opinion linking his current problems to service.  Thus, 
remand for issuance of a VCAA letter is necessary.

In this decision above, the Board reopened a previously denied 
claim for service connection for sinusitis.  The Veteran 
initially, in a February 2002 claim, sought service connection 
for "rhinitis/sinusitis."  In June 2008, the Veteran had a VA 
examination that addressed his rhinitis and sinusitis claim.  The 
examiner concluded that the Veteran has allergic rhinitis and 
acute right maxillary sinusitis.  The examiner expressed the 
opinions that the allergic rhinitis is as likely as not related 
to allergic rhinitis during service, and that the sinusitis was 
not caused by or related to service.  In a January 2009 rating 
decision, the RO granted service connection for allergic 
rhinitis.

The Veteran's service treatment records show frequent reports of 
nose and sinus symptoms and headaches.  Clinicians provided 
diagnoses of allergic rhinitis and of sinusitis on various 
occasions.  A private physician reports that, beginning in 1981, 
soon after the Veteran's service, he treated the Veteran for 
sinusitis.  The VA clinician who provided opinions in June 2008 
did not explain those opinions.  The Board will remand the issue 
for another VA examination, with review of the records, an 
opinion as to the likelihood of a relationship between sinus 
findings in service and current sinusitis, and an explanation of 
the reasons for that opinion.
In this decision, above, the Board granted reopening of a 
previously denied claim for service connection for a low back 
condition.  The Veteran has current low back disability, with 
symptoms of pain, and findings of abnormalities thought possibly 
linked to old trauma.  The VA clinician who examined the Veteran 
in June 2008 opined that a connection between the Veteran's low 
back problems during service and his current low back problems 
less likely than not.  The clinician did not explain the bases 
for that opinion.  Thus, a new VA examination is needed to 
adequately address the claim.  

The Veteran has received VA treatment in recent years for 
recurrent pain and swelling in the neck and ear areas.  After 
considering different diagnoses, clinicians have described the 
symptoms as recurrent parotitis.  The Veteran contends that the 
disorder is secondary to his service-connected hepatitis C.  
Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 (2009).  
When aggravation of a nonservice-connected condition is 
proximately due to or the result of a service- connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Id.

Conflicting medical evidence leaves a need for additional medical 
review and opinion.  In VA outpatient treatment in January 2007, 
an otolaryngology resident indicated that the Veteran's hepatitis 
C could contribute to his symptoms of parotitis.  On VA 
examination in April 2008, the examining physician's assistant 
stated that the medical literature did not support any 
relationship between parotitis and hepatitis C infection.  The 
Board will remand the issue for an otolaryngologist to examine 
the Veteran, review the claims file and medical literature, and 
provide an opinion as to the likelihood that the Veteran's 
recurrent parotitis is proximately due to or the result of his 
hepatitis C.

The Veteran is seeking a higher disability rating for his 
service-connected hepatitis C.  The most recent VA examination to 
address that condition was performed in June 2008.  In his August 
2009 Travel Board hearing, the Veteran asserted that the symptoms 
of his hepatitis C have worsened since June 2008.  He reported 
having symptoms, such as vomiting, that were not reported at the 
June 2008 examination.  The Board will remand the issue for a new 
VA examination to determine the current manifestations and 
severity of the Veteran's hepatitis C.  In addition, the 
evidentiary development on remand should include obtaining 
records of most recent VA treatment of the Veteran at the 
Pensacola, Florida VA Outpatient Clinic.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a corrective VCAA notice 
letter that advises him of the information and 
evidence necessary to substantiate a claim for 
service connection for his right knee 
disability, low back disability, and sinusitis 
claims.  

2.  Request records of treatment of the 
Veteran from January 2009 forward at the 
Pensacola, Florida VA Outpatient Clinic.

3.  Schedule the Veteran for a VA 
otolaryngology (ENT) examination by a 
physician to obtain an opinion as to whether 
the Veteran suffers from current sinusitis 
that is related to service, and for an 
opinion as to whether the Veteran's recurrent 
parotitis is related to service connected 
hepatitis C.  The claims file must be 
provided to and be reviewed by the examiner 
in conjunction with the examination.  The 
examiner should examine the Veteran with 
respect to sinusitis and recurrent parotitis.  
The examiner should express opinions 
answering the 

following questions:  

A. Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's current sinusitis is a 
continuation of sinusitis noted during 
service or otherwise causally related to 
service?

B. Is it at least as likely as not that 
the Veteran's recurrent parotitis is 
proximately due to or the result of his 
hepatitis C?  If not, is the recurrent 
parotitis permanently worsened beyond 
normal progression (aggravated) by the 
Veteran's hepatitis C?  If aggravation is 
shown, the examiner should attempt to 
quantify the degree of aggravation.  

The examiner should explain the reasons for 
the opinions provided.

4.  Schedule the Veteran for a VA spine 
examination by a physician to determine the 
current nature of any low back disability and 
to obtain an opinion as to whether any 
current disorder is related to service.  The 
claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  All necessary tests should 
be conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran the examiner 
should provide an opinion as to whether any 
currently diagnosed low back disorder at 
least as likely as not (50 percent 
probability) arose during service or is 
related to service.  The examiner should 
explain the reasons for the opinions 
provided. 


5.  Schedule the Veteran for a VA 
gastroenterology examination by a physician 
to determine the current manifestations and 
severity of the Veteran's chronic hepatitis 
C.  The claims file must be provided to and 
be reviewed by the examiner in conjunction 
with the examination.  All necessary tests 
should be conducted and the results reported.  
The examiner should describe all 
symptomatology related to the Veteran's 
hepatitis C. 

6.  After completion of the above, review the 
expanded record and determine if the 
Veteran's remanded claims can be granted.  If 
the claims remain denied, issue a 
supplemental statement of the case and afford 
the Veteran an opportunity to respond.  
Thereafter, return the case to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


